DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to for typo. Amended text say CBR (Channel Busy Ration) should be CBR (Channel Busy Ratio). For examining purposes, it is considered as CBR (Channel Busy Ratio). Appropriate correction is required.
Status of claim 4 is not shown in the claims dated 5/18/2022. For examining purposes, it is considered to be cancelled as it was indicated on claims dated 12/10/2020.










Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8-9 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MOK et al (U.S. Pub. No. 2019/0215801 A1). 

As per claims 1 and 8 Mok teaches a V2X communication apparatus (Mok, Fig.3, paragraph.65 {Terminal} and method, comprising: a memory configured to store data (Mok, Fig.3 par 0071 {Storage unit 320}; a transmitter and receiver configured to transmit and receive radio signals (Mok, Fig 3 par 0067) {communication unit 310}; and a processor configured to control the memory and the transmitter and receiver (Mok, Fig.3, paragraph.72) {Controller 330}, wherein the processor is configured to: acquire CBR (Channel Busy Ratio) values (Mok, Embodiment 1 paragraph.161) {UE computes the “average CBR value of the resource pools”; to computer the average CBR, the UE must acquire CBR values of each resource pool} one for each of a plurality of channels (Mok, Embodiment 1 paragraph.158) {Each resource pool have a frequency {channel} for transmit and receive; a plurality of resource pools indicates a plurality of channels}, set a CBR threshold based on the CBR values (Mok, embodiment 1 par 162) {UE sets the CBR value of the candidate resource pool group as the level {CBR threshold} against which the CBR result of the serving frequency resource is compared} (Mok, Par 0161) {The CBR value of the candidate resource pool group may be the average CBR value of the resource pools belonging to the corresponding group”, i.e. based on the CBR values}, select a channel candidate group based on the CBR threshold (Mok, embodiment 1 par 0162) {The candidate resource pool group is a transmission resource candidate if the CBR result of the serving frequency resource is higher than the CBR result of the candidate resource pool groups {CBR threshold} by CBR_Threshold_A amount} (Mok, paragraph.168) {UE selects the resource pool group {channel candidate group} having the lowest CBR from among the candidate resource pool groups}, transmit data through a channel included in the channel candidate group (Mok, embodiment 1 paragraphs. 0169- 0170 and 344) {UE selects a resource pool {channel} having the lowest CBR from the selected resource pool group {channel candidate group} to transmit V2X data}, and 
wherein the CBR threshold corresponds to an average value of the CBR values of the CBR values for each of the plurality of channels (Mok, paragraphs.161 and 162) {UE sets the CBR value of the candidate resource pool group (channel candidate group) as the level (CBR threshold). The CBR value is “the average CBR value of the resource pools belonging to the corresponding group} (Mok, paragraph.169-0170) {The selected candidate resource pool {channel} is the at least one member of the selected resource pool group {channel candidate group}).

As per claims 2 and 9 Mok disclosed the limitations of claims 1, 8, wherein the average value is calculated instantaneously (Mok, Fig.11, paragraphs.159-161) {UE collects CBR measurement result for the resource pools at step 1101 and calculates the average CBR value at step 1103, i.e. UE calculates the average instantaneously after receiving the CBR measurements} or adaptively.

As per claim 15 the method of claim 1, wherein the channel candidate group includes channels (Mok. Paragraphs. 169-170) whose CBR value is less than or equal to the CBR threshold Mok, paragraphs.163) {CBR result of the candidate resource pool group is smaller than CBR_Threshold_B}.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mok et al (US 2019/0215801 A1) in view of Gulati et al (US 2018/0048572 A1). 

As per claims 3 and 10 Mok discloses the limitations of claims 1, 8, wherein the CBR threshold is set (Mok, paragraph. 162) {UE sets the CBR result of the candidate resource pool group as the CBR threshold} (Pargraph.161) {The CBR value of the candidate resource pool group is the average CBR value of the resource pools. Mathematically there must be some CBR values in the calculated average CBR that are less than the calculated average CBR, or CBR threshold}.  Although Mok teaches the CBR threshold is set based on a CBR average value. However, Mok does not specifically teach the CBR threshold is set, based on a weight applying to a CBR average value, and the weight is related with a priority of service corresponding to the transmitted data. In the same field of endeavor, Gulati discloses the CBR threshold is set, based on a weight applying (Gulati, paragraphs. 0080-0081) {UE sets the threshold CBRiimit_po for high priority packets at 1.6 times the 50% channel resource utilization — 80%/50%, the threshold CBRiimit pi for medium priority packets at 1.0 times the 50% channel resource utilization — 50%/50%, the threshold CBRiimit_p2 for low priority packets at 0.6 times the 50% channel resource utilization 30%/50%. The factors 1.6, 1.0, 0.6 adjusting the 50% channel resource utilization are the weights} to a CBR average value (Gulati paragraph. 80) {The 50% channel resource utilization is a CBR average value in that itis the center point between maximum channel resource utilization and no channel resource utilization, i.e. sum of 100% of channel resource utilization and 0% of channel resource utilization divided by 2}, and the weight is related with a priority of service corresponding to the transmitted data (Gulati, paragraph. 80) {The weight 1.6 is related to higher priority packets, 1.0 is related to medium priority packets, and 0.3 is related to low priority packets}. 
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated based on a weight applying to a CBR average value, and the weight is related with a priority of service corresponding to the transmitted data as disclosed by Gulati in the method disclosed by Mok in order to ensure higher channel resource (CR) are available for higher priority packets making the method more robust scalable and user friendly.


As per claims 6 and 13, Mok in view of Gulati teaches the limitations of claims 1, 8, wherein the priority of the service includes a low priority, a medium priority, and a high priority (Gulati par 0080) {Three priorities (p=0,1,2) high priority, medium priority, and low priority}, and based on the service having the medium priority, the weight is 1 (Gulati par 0080 {UE sets the threshold CBRiimit_p1 for medium priority packets at 1.0 times the 50% channel resource utilization. The factor 1.0 maintaining the channel resource utilization limit at 50% is the weight}, based on the service having the high priority, the weight is set to a value that increases (Gulati par 0080) {UE sets the threshold CBR limit_po for high priority packets to be 1.6 times the 50% channel resource utilization. The factor 1.6 increasing the channel resource utilization limit from 50% to 80% is the weight} the CBR average value (Gulati par 0080 {the 50% channel resource utilization is a CBR average value in that itis the center point between maximum channel resource utilization and no channel resource utilization}, and based on the service having the low priority, the weight is set to a value that decreases (Gulati par 0080) {UE sets the threshold CBRiimit_p2 for low priority packets at 0.6 times the 50% channel resource utilization. The factor 0.6 lowering the channel resource utilization limit from 50% to 30% is the weight} the CBR average value (Gulati par 0080 {The 50% channel resource utilization is a CBR average value in that itis the center point between maximum channel resource utilization and no channel resource utilization}.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mok et al (US 2019/0215801 A1) in view of Gulati et al (US 2018/0048572 A1) as applied to claims 1, 8 further in view of Belleschi et al (US 2020/0229194 A1).

As per claims 5 and 12 Mok teaches the limitations of claims 1, 8, However Mok did not explicitly disclose   wherein the priority of the service includes a low priority, a medium priority, and a high priority and based on the service having the medium priority, the weight is 1 based on the service having the high priority, the weight is set to a value that increases the CBR average value and based on the service having the low priority, the weight is set to a value that decreases the CBR average value. In the same field of endeavor, Gulati disclosed wherein the priority of the service includes a low priority, a medium priority, and a high priority (Gulati par 0080 {Three priorities (p=0,1,2) high priority, medium priority, and low priority}, and based on the service having the medium priority, the weight is 1 (Gulati par 0080) {For medium priority packets, UE sets the threshold CBRiimit_p: at 1.0 {weight} times the 50% channel resource utilization}, based on the service having the high priority, the weight is set to a value that increases (Gulati par 0080) {For high priority packets, UE sets the threshold CBRiimit_po at 1.6 {weight} times the 50% channel resource utilization to increase the threshold to 80% channel resource utilization} the CBR average value (Gulati par 0080 {The 50% channel resource utilization is a CBR average value in that it is the center point between sum of 100% of channel resource utilization and 0% of channel resource utilization divided by 2}, and based on the service having the low priority, the weight is set to a value that decreases (Gulati par 0080 {For low priority packets, UE sets the threshold CBRiimit_po at 0.6 {weight} times the 50% channel resource utilization to decrease the threshold to 30% channel resource utilization} the CBR average value (Gulati par 0080) {The 50% channel resource utilization is a CBR average value}.
Although Mok in view of Gulati teaches if the service has the high priority, the weight is set to a value that increase the CBR average value and based on the service having the low priority, the weight is set to a value that decreases the CBR average value. However, Mok in view of Gulati does not specifically teach to decrease the CBR average value based on the service having the high priority and to increase the CBR average value based on the service having the low priority. In the same field of endeavor, Belleschi discloses to decrease the CBR threshold based on the service having the high priority (Belleschi fig 2 par 0101 {Decrease the CBR threshold A to CBR threshold level 225 for high priority data}, and increases the CBR threshold if the service has the low priority (Belleschi fig 2 par 0101 {Increase the CBR threshold A to CBR threshold level 220 for low priority data}. 
Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Mok in view of Gulati with Belleschi by replacing the value that increases with the value that decreases the CBR threshold when the service has the high priority and the value that decreases with the value that increases the CBR threshold when the service has the low priority as taught by Belleschi where the CBR threshold is the CBR average value taught by Mok in view of Gulati. The motivation to combine Mok in view of Gulati and Belleschi is to provide additional constraint for channel selection such that the UE is allowed to select a channel for high priority packets only when the CBR of the channel is low enough as discussed by Gulati (paragraph.101).

Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mok et al (US 2019/0215801 A1) and Fechtel et al (US 2020/0280827 A1). 

As per claims 7 and 14, Mok teaches the limitations of claims 1, 8. Mok teaches selecting a channel based on priority of service for transmission of V2X data. However, Mok does not specifically teach based on multi-hop transmission of the data, a number of hopping channels is determined based on the priority of the service corresponding to the transmitted data. In the same field of endeavor, Fechtel discloses based on multi-hop transmission of the data (Fechtel fig 1 par 0078-0079) {multi-hop configuration for multi-hop transmission of V2X data}, a number of hopping channels is determined based on the priority of the service corresponding to the transmitted data (Fechtel par 0108, 0118) {For high priority communication (priority of the service corresponding to the transmitted data) transmit over more frequency band (a number of hopping channel in the multi-hop configuration in fig 1). To transmit over more frequency band, the system has to determine how many of the more frequency band to use for high priority communication}. It would have obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated based on multi-hop transmission of the data, a number of hopping channels is determined based on the priority of the service corresponding to the transmitted data as disclosed Fechtel in the method disclosed by Mok in order to improve the link quality of the high priority communication and make the method more robust and user friendly.

Response to Arguments
Applicant's arguments filed 5/18/2022 have been fully considered but they are not persuasive.
Examiner first points out that the recent amendments to the independent claims have broadened the independent claims instead of narrowing them. Therefore, the rejection has been changed accordingly.
Applicant argue that prior art failed to disclose the amended limitation in independent claims 1 and 8, dependent claims 3 and 10 and newly added dependent claim 15.

As to applicant’s argument, examiner has cited pertinent excerpts along with explanation that teach the amended limitations of the above-mentioned claims and the newly added dependent claim. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.

Applicant's future amendments need to comply with the requirements of MPEP § 
714.02, MPEP § 2163.04 and MPEP § 2163.06. 

"with respect to newly added or amended claims, applicant should show support  in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added). 

"The use of a confusing variety of terms for the same thing should not be permitted. 

New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 
(Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

 Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced." 

"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907. The examiner can normally be reached M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647